UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2009 Commission File Number: 333-62588 FIRST NATIONAL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 66-0349372 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2000 Webber Street, Sarasota, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (416) 918-6987 Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes þNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yes þNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ As of April 14, 2011, the aggregate market value of the voting and non-voting common equity of the registrant held by non-affiliates of the registrant was $74,898,921 based on the latest transaction price as reported on the OTC Bulletin Board on such date.This calculation does not reflect a determination that certain persons are affiliates of the registrant for any other purposes. The number of shares of the registrant's common stock outstanding on April 14, 2011, was 99,865,228. DOCUMENTS INCORPORATED BY REFERENCE [NONE] EXPLANATORY NOTE First National Energy Corporation (the “Company”)is filing this Amendment No. 2 on Form 10-K/A to our annual report on Form 10-K for the year ended December 31, 2009, originally filed on April 19, 2010 (the “Original Form 10-K”), and subsequently amended by Amendment No. 1 on Form 10-K/A (the "First Amendment"), filed on January 4, 2011, in order to restate our financial statements and corresponding financial information for the year ended December 31, 2009, in response to concerns expressed by our independent accounting firm and various comments from the Division of Corporate Finance of the Securities and Exchange Commission ("SEC"). The Company also intends to amend its Quarterly Reports on Form 10-Q for the periods subsequent to January 1, 2010.Please refer to those amended reports for further discussion of the revised information provided by the registrant for those respective periods. This amendment incorporates various changes to Form 10-K which were not in the Original Form 10-K or the First Amendment filed by the Company, and restates certain financial information for the fiscal 2009 year which was not reflected in either the Original Form 10-K or the First Amendment filed by the Company. The Company is including currently dated Sarbanes-Oxley Act Section 302 and Section 906 certifications of the Chief Executive Officer and Chief Financial Officer that are attached to this Form 10-K/A as Exhibits 31.1, 31.2, 32.1 and 32.2. Except as otherwise expressly set forth herein, all of the information in this Form 10-K/A is as of April 19, 2010, the date the Company filed the Original Form 10-K with the SEC. This Form 10-K/A continues to speak as of the date of the Original Form 10-K and does not reflect any subsequent information or events other than as expressly set forth otherwise in this Form 10-K/A. Accordingly, this Form 10-K/A should be read in conjunction with our filings made with the SEC subsequent to the filing of the Original Form 10-K, including any amendments to those filings.Among other things, forward-looking statements made in the Original Form 10-K have not been revised to reflect events, results or developments that occurred or facts that became known to us after the date of the Original Form 10-K, other than the First Amendment and this amendment. For the convenience of the reader, this Form 10-K/A sets forth the Original Form 10-K in its entirety.No attempt has been made in this Form 10-K/A to modify or update the disclosures in the Original Form 10-K except as required to follow the proper format of the currently applicable Form 10-K and to address the concerns expressed in the comments from the Division of Corporate Finance of the SEC. However, changes have been made to the following items solely as a result of, and to reflect, the changes made by the registrant in response to concerns expressed by our independent accounting firm and comments from the Division of Corporate Finance of the SEC, and no other information in the Form 10-K/A is amended hereby as a result of such changes: ●
